Citation Nr: 0926240	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  03-01 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable rating for left (minor) 
shoulder strain, prior to November 12, 2008.  

2.  Entitlement to a rating in excess of 10 percent for left 
(minor) shoulder strain, since November 12, 2008.  

3.  Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran had active service from July to November 1989 and 
from January to August 1991.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.

The Veteran testified before the undersigned Veterans Law 
Judge in July 2008.  A transcript of the hearing is of 
record.

This case was remanded by the Board in October 2008 for 
further development and is now ready for disposition.


FINDINGS OF FACT

1.  Prior to November 12, 2008, the Veteran's left shoulder 
disability was manifested by subjective complaints of pain, 
stiffness, and weakness, as well as forward flexion to 180 
degrees and abduction to 140 degrees.

2.  Since November 12, 2008, the Veteran's left shoulder 
disability has been manifested by forward flexion to 180 
degrees, with pain at 40 degrees; abduction to 180 degrees, 
with pain at 40 degrees; external rotation to 90 degrees, 
with pain at 40 degrees; and internal rotation to 90 degrees, 
with pain at 40 degrees; no inflammatory arthritis, 
ankylosis, or recurrent shoulder dislocations were reported.

3.  A right shoulder disorder was not manifest during service 
and not identified until years following service; the 
Veteran's current right shoulder disorder is unrelated to 
service or to any service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for left (minor) 
shoulder strain prior to November 12, 2008, have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.7, 4.21, 4.124a, Diagnostic Code (DC) 
5200-5203 (2008).

2.  The criteria for a rating of 20 percent, but no more, for 
left (minor) shoulder strain since November 12, 2008, have 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.124a, DC 5200-5203 
(2008).

3.  A right shoulder disorder was not incurred in or 
aggravated by active duty and is not proximately due to or 
the result of service-connected disease or injury.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 Increased Ratings for Left (Minor) Shoulder Strain

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  

Therefore, the Board has considered the potential application 
of various other provisions of the regulations governing VA 
benefits, whether or not they were raised by the Veteran, as 
well as the entire history of the Veteran's disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991).

Separate ratings can be assigned for separate periods of 
time, based on the facts found.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Reasonable doubt as to the degree of disability will 
be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Board has reviewed all of the evidence in the Veteran's 
claims folder. Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record. Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence. Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show.

The Veteran seeks a higher rating for left shoulder strain.  
The Board notes that he is right-hand dominant.  He was first 
granted service connection for left shoulder strain in a July 
2002 rating decision and assigned a noncompensable rating 
under DC 5203 (impairment of the clavicle or scapula).  In a 
March 2009 rating decision, the evaluation was increased to 
10 percent effective November 12, 2008, based on evidence of 
crepitus, tenderness, weakness, and painful motion.



Prior to November 12, 2008

In order to receive a compensable evaluation for left 
shoulder strain for the period prior to November 12, 2008, 
the evidence must show:

*	ankylosis of the scapulohumeral 
articulation, favorable abduction to 
60 degrees, can reach mouth and head 
(20 percent under DC 5200);
*	limitation of arm motion at shoulder 
level (20 percent under DC 5200);
*	recurrent dislocation of the humerus 
at the scapulohumeral joint with 
infrequent episodes and guarding of 
movement only at shoulder level (20 
percent under DC 5202);
*	malunion of the humerus with marked 
deformity (20 percent under DC 
5202), or;
*	malunion of the clavicle or scapula 
(10 percent under DC 5203).

Normal forward elevation (flexion) and abduction of the 
shoulder joint range from zero degrees to 180 degrees.  
Normal external and internal rotation of the shoulder joint 
each range from zero degrees to 90 degrees.  38 C.F.R. § 
4.71, Plate I.  

Furthermore, when a diagnostic code provides for compensation 
based on limitation of motion, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 must also be considered.  Specifically, 
determinations should be made that adequately portray the 
extent of the functional loss "in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995); see 
also 38 C.F.R. § 4.59 (2008) ("[t]he intent of the schedule 
is to recognize painful motion with joint or periarticular 
pathology as productive of disability . . . [and] to 
recognize actually painful, unstable, or maligned joints, due 
to healed injury, as entitled to at least the minimum 
compensable rating for the joint").  

First, the evidence does not support a higher rating based 
upon ankylosis (defined as a fixation of the joint).  At a 
December 2000 VA examination, range of motion was normal, 
with forward flexion to 180 degrees, abduction to 180 
degrees, external rotation to 90 degrees, and internal 
rotation to 90 degrees.  The examiner specifically found no 
ankylosis.

Further, in a March 2007 VA examination, range of motion 
testing revealed forward flexion to 180 degrees, abduction to 
140 degrees, external rotation to 90 degrees, and internal 
rotation to 90 degrees.  Given that this evidence does not 
reflect ankylosis (fixation), there is no basis for a higher 
rating under DC 5200.

Next, in order to warrant a higher rating under DC 5201, the 
evidence must show limitation of motion of the arm to midway 
between his side and shoulder level.  The reported ranges of 
motion in the VA examinations reflect that the Veteran could 
lift his right shoulder, at the very least, to 90 degrees 
from his side.  Because the Veteran could perform abduction 
to at least 90 degrees, the evidence does not support a 
higher rating under DC 5201.

The Board has also considered whether a higher rating can be 
assigned based on functional limitation of motion.  In this 
case, the Veteran reported minimal pain at the time of the 
December 2000 VA examination.  Further, the evidence did not 
show abnormal movement or guarding of movement.  At the March 
2007 examination, he reported pain, stiffness, and weakness 
but the examiner noted no additional loss of motion upon 
repetitive use.  Therefore, the Board concludes that the 
level of pain has not impeded functionality to warrant higher 
ratings.  

Next, the evidence does not reflect an impairment of the 
humerus such to warrant a higher rating under DC 5202.  
Specifically, X-rays were normal in the December 2000 VA 
examination.  A July 2006 X-ray report, referenced in the  
March 2007 VA examination noted no fractures or dislocation 
or significant degenerative findings.

As the evidence does not show recurrent dislocation of the 
humerus, no guarding, no malunion of the humerus, and no 
malunion of the clavicle or scapula, there is no basis for a 
higher rating under DCs 5202 or 5203.  As such, the Board 
finds that a compensable rating for a left shoulder 
disability is not warranted for the period prior to November 
12, 2008.  

Since November 12, 2008

As indicated above, in a March 2009 rating decision, the 
Veteran was granted an evaluation of 10 percent effective 
November 12, 2008, based on new evidence of crepitus, 
tenderness, weakness, and painful motion.  In order to 
receive an evaluation in excess of 10 percent left shoulder 
strain since November 12, 2008, the evidence must show:

*	ankylosis of the scapulohumeral 
articulation, favorable abduction to 
60 degrees, can reach mouth and head 
(20 percent under DC 5200);
*	limitation of arm motion at shoulder 
level or midway between side and 
shoulder level (20 percent under DC 
5201);
*	recurrent dislocation of the humerus 
at the scapulohumeral joint with 
infrequent episodes and guarding of 
movement only at shoulder level or 
frequent episodes and guarding of 
all arm movements (20 percent under 
DC 5202), or;
*	malunion of the humerus with 
moderate or marked deformity (20 
percent under DC 5202).

The Veteran testified at his July 2008 hearing that he could 
only raise his left shoulder approximately 25 degrees from 
his side.  This was a significant difference from the 
evidence of the March 2007 VA examination and suggested a 
worsening of the disability.  

As such, he was afforded a new examination in November 2008, 
at which time he was diagnosed with degenerative joint 
disease of the bilateral shoulders with complications due to 
thoracic outlet syndrome.  The Veteran indicated that his 
condition had progressively worsened since onset and 
described bilateral instability, pain, stiffness, weakness, 
warmth, redness, swelling, tenderness, effusion, and weekly 
locking episodes.  

Upon physical examination, there was no evidence of arthritis 
or functional limitations on standing or walking.  Range of 
motion testing revealed forward flexion to 180 degrees, with 
pain at 40 degrees; abduction to 180 degrees, with pain at 40 
degrees; external rotation to 90 degrees, with pain at 40 
degrees; and internal rotation to 90 degrees, with pain at 40 
degrees.  There was no additional limitation of motion upon 
repetitive use.  There was no inflammatory arthritis, 
ankylosis, or recurrent shoulder dislocations. 

Significantly, the Veteran's arm motion is limited to 40 
degrees by pain.  This warrants a 20 percent evaluation, but 
no more, under DC 5201, as the Veteran is unable to raise his 
left (minor) arm midway between his side and shoulder level 
without pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.59 (2008).  

However, in order to warrant a rating in excess of 20 
percent, the evidence must show ankylosis (30 percent under 
DC 5200), limitation of the arm to 25 degrees from side (30 
percent under DC 5201), or fibrous union of the humerus (40 
percent under DC 5202).  

In this case, the most VA examination noted no ankylosis, 
limitation of motion to no worse than 40 degrees (limited by 
pain), and a November 2008 X-ray showed that the glenohumeral 
joint was well-maintained.  Some degenerative changes were 
noted but no mention of a fibrous union of the humerus.  
Therefore, the evidence does not support a rating in excess 
of 20 percent since November 12, 2008.

With respect to the Veteran's claims, the Board has also 
considered his statements that his disability is worse.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability of these disorders-according to the appropriate 
diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 
(2009).

Such competent evidence-concerning the nature and extent of 
the Veteran's left shoulder disability-has been provided by 
the medical personnel who have examined him during the 
current appeal and who have rendered pertinent opinions in 
conjunction with the evaluations.  The medical findings (as 
provided in the examination reports) directly address the 
criteria under which these disabilities are evaluated.  

As such, the Board finds these records to be more probative 
than the Veteran's subjective evidence of complaints of 
increased symptomatology.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (interest in the outcome of a proceeding 
may affect the credibility of testimony).  In sum, after a 
careful review of the evidence of record, the Board finds 
that the benefit of the doubt rule is not applicable and the 
appeals are denied.

Next, the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the Veteran that his service-
connected conditions have resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  

The evidence reflects his last hospitalization was in 1998 
for thoracic outlet surgery.  Moreover, his March 2007 VA 
examination indicated that his left shoulder strain had no 
significant effect on occupational or daily activities.  
Although the November 2008 examination indicated significant 
general occupational effects due to his right shoulder 
disability, the Board emphasizes that the right shoulder is 
not service connected.  

In the absence of such factors, the Board finds that the 
criteria for referral for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Service Connection for Right Shoulder Disorder

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, the regulations provide that service connection 
is warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2008).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  

The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.  
As the Veteran filed his claim prior to this date, the 
amendment is not applicable to the current claim. 

The Veteran contends, in essence, that his right shoulder 
disorder was caused by an accident in service in May 1991.  
Specifically, he testified at his July 2008 Board hearing 
that a crane dropped a wooden crate containing a 20-milimeter 
drum on his left shoulder.  He is currently service-connected 
for left shoulder strain as a result of this incident.

Service treatment records confirm that the Veteran was 
treated for left shoulder pain after two boxes weighing 
between 15 and 35 pounds fell approximately 1 to 11/2 feet on 
his shoulder in May 1991.  However, service records do not 
reflect that he suffered from chronic symptomatology related 
to the right shoulder.  

The Veteran acknowledged at the July 2008 hearing that he was 
only treated at the Army Depot in 1991 for his left shoulder.  
Significantly, in August 1991 and May 1993 Reports of Medical 
History, he indicated that he never had swollen or painful 
joints, arthritis, or bone or joint deformity.  

Similarly, August 1991 and May 1993 Reports of Medical 
Examinations indicated that his upper extremities were within 
normal limits.  This evidence weighs against his statements 
that he has experienced chronic residuals related to the 
right shoulder since May 1991.

The Veteran was discharged to the Louisiana National Guard in 
1991 and worked as a part-time truck driver.  Post-service 
medical records show that he had the fifth and sixth 
vertebrae of his cervical spine fused in July 1997 to repair 
ruptured cervical discs.  He also underwent surgeries on his 
right and left sides for thoracic outlet compression syndrome 
in 1998.  

A March 1999 note from a private orthopedic surgeon indicated 
that the Veteran worked as a truck driver until he injured 
himself on the job in June 1996.  Private treatment records 
dated in October 1997 also note that he suffered a "slip and 
fall" while removing creates from the back of a truck in 
June 1996.  In 1998, the Medical Review Board determined that 
he was unfit for military duty and he was discharged from the 
Louisiana National Guard.  

X-rays obtained in July 2006 revealed an unremarkable right 
shoulder; however, subsequent X-rays taken in November 2008 
noted some degenerative changes at the acromioclavicular 
joint.  These records do not establish continuity of 
symptomatology for a right shoulder disability since his 
August 1991 separation.

In addition to the documented post-service treatment records, 
the evidence includes statements from the Veteran asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The Board, however, finds that the Veteran's reported history 
of continued symptomatology since active service is 
inconsistent with the other evidence of record.  Again, while 
he stated that his disorder began in service, the subsequent 
Reports of Medical History and Examinations were absent of 
any complaints.  Moreover, the post-service evidence does not 
reflect treatment related to his claimed disorders for 
several years following active service.  Treatment for this 
condition was also preceded by a second, intervening accident 
in June 1996.

The Board has weighed the Veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for years following active 
duty discharge and finds his recollections as to symptoms 
experienced in the distant past, made in connection with 
claims for benefits, to be less probative.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's claimed disorder to active duty, despite his 
contentions to the contrary.    

The Board notes the documentation of a June 1996 "slip and 
fall" injury which seemed to precipitate the Veteran's 
current right shoulder disability.  Furthermore, there is no 
competent medical opinion of record directly linking this 
disability to the May 1991 in-service incident.

Alternatively, the Veteran contends that his right shoulder 
disability is linked to his service-connected left shoulder 
strain.  Specifically, he alleges that his right shoulder 
disability manifested from overuse due to the inability to 
use his left shoulder.  

The Veteran submitted a July 2008 opinion letter from a 
private chiropractor who examined him on a single occasion.  
The chiropractor opined that it was more likely than not that 
the current "right shoulder injury" was caused by his 
service-connected left shoulder strain because it is the type 
of injury that "can lead to overcompensation by the opposite 
extremity" and "result in improper biomechanics which could 
lead to pain, myospasm degeneration, and/or arthritis."  

On the other hand, the Veteran was afforded his most recent 
VA joints examination in November 2008.  After a review of 
his service treatment records, VA treatment records, and 
private treatment records, the examining physician issued an 
addendum in January 2009 which opined that the right shoulder 
disability was less likely than not caused by or a result of 
the Veteran's left shoulder strain.  

The examiner explained that, although the Veteran has 
developed degenerative joint disease of the right shoulder, 
the thoracic outlet syndrome was likely due to routine daily 
activity and recreation rather than the left shoulder 
disability.  

In assigning high probative value to the November 2008 VA 
examination report and its January 2009 addendum, the Board 
notes that the examiner had the claims file for review, 
specifically discussed the findings in the claims file, 
reviewed VA treatment records, obtained a reported history 
from the Veteran, and conducted a complete examination.  
There is no indication that the VA examiner was not fully 
aware of the Veteran's past medical history, or that the 
examiner misstated any relevant fact.  Therefore, the Board 
finds the VA examiner's opinion to be of significant 
probative value.

Moreover, the Board finds the July 2008 opinion letter from 
the private chiropractor to be of lesser probative value.  
Significantly, the chiropractor's use of the words "can" 
and "could" is, by definition, speculative and insufficient 
to establish a medical nexus.  See Obert v. Brown, 5 Vet. 
App. 30 (1993) (medical opinion expressed in terms of "may" 
also implies "may or may not" and is too speculative to 
establish medical nexus); see also Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992) (holding that there was a plausible 
basis for the Board's decision that a disability was not 
incurred in service where even the medical evidence favorable 
to the appellant's claim did little more than suggest the 
possibility that the Veteran's illness might have been caused 
by his wartime radiation exposure).  

The Board has also considered the Veteran's statements 
regarding a nexus between his claim and active duty.  In this 
case, he is competent to report symptoms because this 
requires only personal knowledge as it comes to him through 
his senses. Layno, 6 Vet. App. at 470.  However, right 
shoulder pathology is not the type of disorder that a lay 
person can provide competent evidence on questions of 
etiology or diagnosis.  See Robinson v. Shinseki, 557 F.3d 
1355 (2009).

Such competent evidence has been provided by the medical 
personnel who have examined and/or treated the Veteran during 
the current appeal and by service records obtained and 
associated with the claims file. The Board attaches greater 
probative weight to the clinical findings than to his 
statements.  See Cartright, 2 Vet. App. at 25.  In sum, after 
a careful review of the evidence of record, the Board finds 
that the benefit of the doubt rule is not applicable and the 
appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's increased rating claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA for this 
claim.

With respect to the service connection claim, the duty to 
notify was not satisfied prior to the initial unfavorable 
decision on the claim by the RO.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the Veteran in June 2004 that fully addressed all four 
notice elements.  The letter informed him of what evidence 
was required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  Therefore, the 
Veteran was "provided the content-complying notice to which 
he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  

Furthermore, the service connection claims were 
readjudicated, and supplemental statements of the case were 
issued in July 2007 and March 2009.  Consequently, the Board 
finds that the duty to notify has been satisfied.    

With respect to the Dingess requirements, in October 2008, 
the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained service 
treatment records and VA treatment records.  Further, the 
Veteran submitted additional records as well as written 
statements, and was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge in July 2008.  

Next, specific VA medical opinions pertinent to the issues on 
appeal were obtained in December 2000, March 2007, and 
November 2008.  Therefore, the available records and medical 
evidence have been obtained in order to make adequate 
determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A compensable rating for left (minor) shoulder strain prior 
to November 12, 2008, is denied.

A 20 percent rating, but no more, for left (minor) shoulder 
strain since November 12, 2008, is granted, subject to the 
law and regulations governing the payment of monetary 
benefits. 

Entitlement to service connection for a right shoulder 
disorder is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


